Title: To Thomas Jefferson from Joseph Carrington Cabell, 3 December 1823
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond.
3d Decr 1823.
By the aid of my valuable friend Col: Boyd of the county of King & Queen I have been enabled to finish my business in the northern neck, and to return to this place on the 2d of this month. I took my seat in the Senate to-day. Finding that my private affairs could be so speedily adjusted, I returned hastily over stormy rivers, and frozen roads, to rejoin the band of stedfast patriots engaged in the holy cause of the University. I am now fixing myself in my old   apartment at the Eagle, where there is a crowd of members, & many of them men of influence. I have had but little opportunity to catch the popular sentiment. The Governor, who is a man of great prudence & discretion, & answers all our expectations, has put our claims before the Legislature in his happiest manner. As far as I can learn, the public sentiment is decidedly in favor of removing our debt. I shall go around, and endeavor to excite the enthusiasm of our friends, & to rouse them to action,  and to prepare the public mind before the Senate adjourns. Gordon is in the Eagle with me. Col: Randolph is at Mrs Higgenbotham’s; & I have seen him but for a moment. I shall consult with them in every thing. Rest assured of my unceasing & unchangeable devotion. Your faithful friendJoseph C. Cabell.